Citation Nr: 1310105	
Decision Date: 03/26/13    Archive Date: 04/02/13

DOCKET NO.  10-30 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a rating in excess of 20 percent for right shoulder instability.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from December 1991 to December 1995.

These matters come before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, that continued a 20 percent rating for right shoulder instability.

The Veteran testified before the undersigned Veteran's Law Judge in September 2011.  A transcript of the hearing is of record.

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran maintains that his right shoulder is more severe than the 20 percent rating reflects.

The Veteran was last afforded a VA joints examination of his right shoulder in May 2008.  In statements dated in May and June 2010, the Veteran complained of frequent dislocations of his right shoulder and stated that movement in his right arm had worsened.  He complained that he was unable to move his arm above his head, out to the side, or behind him because doing so would cause the right shoulder to dislocate.  He stated that he was unable to pull things or pick up objects of any weight greater than 15 pounds for fear of dislocation and indicated that his right shoulder disability was progressively getting worse.

In September 2011, the Veteran testified that his right shoulder has dislocated three to four times since his most recent VA examination in May 2008.  He also complained of periods of pain and numbness that traveled down the right side of his neck down to his right arm, forearm, hand, and fingers.  He testified that he had a limited range of motion of his right shoulder.  

The Veteran's testimony and lay statements indicate that there has been an increase in symptomatology of his right shoulder, following his May 2008 VA examination.  As such, the Board finds that the Veteran should be afforded a new VA examination.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse); see also Snuffer v. Gober, 10 Vet. App. 400 (1997) (a Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

The Board further notes that the only VA treatment records associated with the Veteran's VA claims file is a May 2008 report from the Indianapolis, Indiana VA Medical Center (VAMC) and a June 2008 MRI of the Veteran's right shoulder.  However, in a June 2010 statement, the Veteran indicated that he had been to "several VA hospitals" for his right shoulder, including the Indianapolis VAMC.  Updated VA treatment records should thereby be obtained.  Further, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review should be conducted of the electronic file, and if documents contained therein are deemed to be relevant to the issue on appeal and are not duplicative of those already found in the paper claims file, action should be taken to assure that those records are made available (whether by electronic means or by printing) to any medical provider who is asked to review the claims file and provide a medical opinion in conjunction with the development requested herein.  38 C.F.R. § 3.159(c)(1) and (2).




Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records pertaining to the service-connected right shoulder disability, including those from the Indianapolis VA Medical Center, which is referenced in the June 2010 statement from the Veteran.  Any outstanding treatment records obtained must be physically associated with the paper claims file or with the electronic file.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims files, and the Veteran should be informed in writing.

2.  Following the development set forth above, the Veteran should be afforded an examination to determine the current nature and severity of his service-connected right shoulder instability.  The claims folder must be made available to the examiner in conjunction with the examination.  Any testing deemed necessary should be performed.

The examiner should state whether there is any impairment of humerus, to include loss of head (flail shoulder) nonunion, fibrous union, malunion, or recurrent dislocations.  The frequency of any dislocations should be discussed.  

The examiner also should report the range of motion measurements for the right arm in degrees.  He or she should further comment as to whether there is any pain, weakened movement, excess fatigability, or incoordination on movement, and the degree to which any additional range of motion is lost due to any of the following should be addressed: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The VA examiner is also asked to address whether there is any neurological impairment found to be associated with the service-connected right shoulder instability.  The examiner should:

	(a) identify the specific nerve(s) so affected, and

(b) indicate the degree of paralysis (i.e., complete paralysis or mild, moderate, or severe incomplete paralysis) in the affected nerves.

The examiner should also provide an opinion concerning the impact of the Veteran's service-connected right shoulder instability on his ability to work.

The supporting rationale for all opinions expressed must be provided.

3.  Thereafter, take adjudicatory action on the claim for a rating greater than 20 percent for right shoulder instability.  If the benefit sought remains denied, furnish a supplemental statement of the case (SSOC) to the Veteran and his representative and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.  The SSOC should contain, among other things, a summary and discussion of the relevant evidence received since the SOC was issued in May 2010.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

